Citation Nr: 1418460	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-12 142	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for scoliosis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for PTSD.

3.  Whether new and material evidence has been received to reopen a claim of service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1971 (when he was discharged due to disability).  These matters are before Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The issues have been characterized as stated on the preceding page for reasons described below. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that the appellant is a homeless Veteran who is pursuing these claims pro se, thus VA has a heightened duty to assist him.  

The Board notes that during the September 2012 hearing the Veteran did not receive adequate (Bryant v. Shinseki, 23 Vet  App. 488 -compliant) notice.  He did not at the hearing receive the complete notice required for claims to reopen under Kent v. Nicholson, 20 Vet. App. 1 (2006).  The undersigned sought to elicit testimony from the Veteran regarding whether there was any evidence outstanding that addressed unestablished facts necessary to substantiate his claims.  He indicated that VA providers had related his claimed disabilities to service (and that he would attempt to secure related records).  Such records have not been received; given the Veteran's pro se and homeless status, corrective notice and assistance with development of pertinent evidence are necessary.  
Regarding the issues themselves, the Agency of Original Jurisdiction (AOJ) developed and adjudicated these matters as petitions to reopen claims of service connection scoliosis and for the psychiatric disability entity of PTSD.  However, it is clear from the Veteran's statements/argument that with respect to psychiatric disability he seeks to reopen both the claim of service connection for PTSD (that was denied by an unappealed July 2002 rating decision) and the claim of service connection for anxiety (that was the subject of a final Board denial decision in May 2008).  Given that service connection for these two psychiatric entities was denied previously in separate decision for separate reasons, the reopening of such claims must now be separately addressed, and the issues are characterized accordingly.  

A December 2005 report of Social Security Administration (SSA) Benefit Information indicates the Veteran was approved for Social Security disability benefits as of August 2001.  SSA records were sought as part of the development preceding the Board's May 2008 decision; the AOJ attempted to obtain such records from the Social Security Administration National Records Center.  A May 2007 response notes that the Veteran's Social Security Administration file had been forwarded to the SSA district office.  The record does not reflect a follow-up request for the records to the district office.  

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the U.S. Court of Appeals for Veterans Claims (Court) held, in essence, that records pertaining to SSA disability claims in the possession of SSA are constructively in possession of VA and that if VA does not seek to secure such records from SSA, it violates its duty to assist the Veteran under 38 U.S.C.A. § 5107(a).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records. 

Here, the basis for the Veteran's award of SSA disability benefits appears to be a musculoskeletal (back) disability, and medical records considered would appear to be relevant to the instant claim involving scoliosis.  Furthermore, if medical records considered in the SSA disability determination note a medical history of psychiatric complaints, they could be relevant as to the claims pertaining to the psychiatric disabilities also.  Without viewing the SSA records, the Board is unable to find that medical records considered by SSA are not relevant to the instant claims, and such records must be secured.

As the Veteran testified at the September 2012 Travel Board hearing that VA providers have related his claimed disabilities to service, any pertinent VA records must also be sought.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be provided specific Kent-compliant notice of the bases for the prior final denials of his claims of service connection for scoliosis, anxiety, and of what type of evidence would be pertinent to the unestablished facts necessary to substantiate such claims.  He must further be advised of what is needed to substantiate the underlying claims of service connection and of the assistance VA will provide him in securing evidence that pertains to the unestablished facts (and would serve to reopen the claims).  He must be afforded opportunity to respond.  The RO must provide him assistance in securing any pertinent evidence he identifies that is outstanding.

The RO must specifically ask the Veteran to identify the VA providers who (as he alleges) have related his claimed disabilities to his service, and the occasions on which such opinions were offered.  The RO must secure for the record any related VA records.  

2.  The AOJ should secure from SSA for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in the determination on his claim for SSA disability benefits.  Specifically, such records should be requested from district office # 499 at fax number 773-293-1567 (as noted in the May 2007 response).  If the records have since been forwarded to another records storage facility or have been destroyed and are unavailable, it must be so noted for the record, with explanation, and the Veteran should be so advised.  The AOJ should review all additional records received any VA records and those from SSA, and arrange for any further development suggested by the information therein (e.g., if they identify any further providers of pertinent treatment, secure the records of such treatment, and if they satisfy the low threshold as to when a VA nexus examination is necessary, arrange for such examination).

2.  The AOJ should then review the record, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

